Citation Nr: 1742669	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-35 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia, to include as secondary to herbicide exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the U.S. Navy from July 1966 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 
This appeal was processed using the VBMS and Virtual VA paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Here, the Veteran alleges that he has chronic lymphocytic leukemia due to exposure to Agent Orange or other herbicides while in service in Vietnam. He was diagnosed in June 2009.

First, where a veteran alleges exposure to herbicides during service aboard a navy ship that operated in the offshore waters of the Republic of Vietnam, the AOJ must develop for 1) evidence that shows the ship docked to the shores, operated in inland waterways, operated on close coastal waters for extended periods, with evidence that the crew members went ashore or smaller vessels went ashore regularly; 2) evidence that places the Veteran aboard the ship at the time the ship docked or operated in inland waterways or close coastal waters; and 3) the Veteran's statement as to whether he went ashore.  See M21-1MR, VA Adjudication Procedures Manual, Developing Claims Based on Service Aboard Ships Offshore the RVN, Part IV, Subpart ii, Chapter 1, Section H, Topic 28, Block h.  Initial development noted that the Veteran served on the USS Hancock in the official waters of Vietnam from February 4, 1967, to February 26, 1967; from March 15, 1967, to April 12, 1967; from April 27, 1967, to June 5, 1967; from June 11, 1967, to June 28, 1967; from August 21, 1968, to September 4, 1968; from September 13, 1968, to October 15, 1968; from October 23, 1968, to October 24, 1968; and from December 20, 1968, to January 15, 1969.  The Veteran was provided notice of documentation needed to support presumptive service connection, but no response exists in the record. 

Second, the AOJ has not yet placed a copy of the US Army and Joint Services Records Research Center's memorandum in the Veteran's claims folder.  This must be done on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran of how he may show exposure to herbicides while serving on Navy ships, particularly, the USS Hancock. 

2.  With or without additional information from the Veteran, attempt to verify herbicide exposure in Vietnam for the Veteran on a factual basis by following the appropriate steps listed in the VA Adjudication Procedure Manual.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 28.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




